Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s amendment details were given in an interview with Alexander P. Taousakis on 07/26/2022 (see Interview Summary attached). Authorization for this examiner’s amendment was given via follow-up phone call with Alexander P. Taousakis on 07/27/2022.

The application has been amended as follows: 
In claim 1, line 14, --a supporting bar entirely disposed outside the dust container and coupled to the manipulation part—
In claim 8, line 2, --body and contacting the manipulation part at a manipulation standby 

Response to Arguments
Applicant’s arguments, see pages 2-8, filed 07/07/2022, with respect to the amendments of claim 1 have been fully considered and are persuasive.  The amendments in claim 1 regarding the supporting bar guiding the manipulation bar have overcome the prior art of record. Please refer to allowable subject matter for further details. 
In response to 35 U.S.C. 112(f), applicant argues the claim limitations “a movable part,” “a manipulation part,” “a transfer part,” and “an elastic member” from claim 1 do not invoke 35 U.S.C. 112(f), see pages 7-8, filed on 07/07/2022. However, the argument is not persuasive because applicant did not amend the claim to add structure, material, or acts that are sufficient to perform the claimed function; or present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function (please refer to MPEP 2181). Therefore, the Examiner’s interpretation under 35 U.S.C. 112(f) from Non-Final Rejection, pages 2-5, filed on 04/08/2022, remains in place. 

Allowable Subject Matter
Claims 1-13 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record, Fan (US 2016/0183750) discloses a cleaner (item 10, figure 2) comprising:
a suction part (item 62, figure 2) configured to suction air;
a main body (item 12, figure 2) comprising: 
a body (item 66, figures 2 and 5) comprising a cyclone part (item 98, paragraph 0039, figure 5) configured to separate dust from the suctioned air and a dust container configured to store the separated dust, and a body cover (item 104, paragraph 0040, figures 8 and 9) configured to open or close a lower portion of the body; 
a filter part (item 126, paragraph 0043, figure 6) disposed in the body and configured to filter the air which has been separated from the dust; 
a movable part (item 156, figures 8 and 9) configured to move between an outer portion of the filter part and an inner circumference surface of the body (item 156 moves outside of item 126 but within the boundary of item 66); 
a manipulation part (item 182, figures 8 and 9) configured to move the movable part; 
a transfer part (item 174, figures 7A-7C and figure 8) connecting the movable part to the manipulation part; 
an elastic member (item 170, paragraph 0050, figures 8 and 9) configured to elastically support the manipulation part; 
and a supporting bar (item 176, figures 7A-7C) disposed outside the dust container (partially disposed outside dust container at item 178 in figures 8 and 9) and coupled to the manipulation part to guide a movement of the manipulation part (figures 7A-7C).
Fan, alone or combination, does not teach, suggest or make obvious the supporting bar is entirely disposed outside the dust container as required by the amended claim, in combination with the additional elements of the claim. 


Regarding claim 1, the art of record, Muir (US 2018/0132686) discloses a cleaner (item 10, figure 2) comprising:
a suction part (item 300, paragraph 0052, figure 3) configured to suction air;
a main body (item 100, figure 1) comprising: 
a body (item 102, figures 2-3) comprising a cyclone part (item 312, paragraph 0056, figures 3-4) configured to separate dust from the suctioned air and a dust container configured to store the separated dust, and a body cover (item 324, figures 4a-4b) configured to open or close a lower portion of the body (paragraph 0058); 
a filter part (item 314) disposed in the body and configured to filter the air which has been separated from the dust (paragraph 0056); 
a movable part (includes items 400 and 414, paragraph 0069, figures 4a-4b) configured to move between an outer portion of the filter part and an inner circumference surface of the body (defined to be outside of item 314 and within the walls of item 102, figure 4a); 
a manipulation part (defined to be part of arm between items 406 and 408, figures 4a-4b) configured to move the movable part; 
a transfer part (item 416, figure 4a) connecting the movable part to the manipulation part (links item 406 to item 414 which is part of the movable part); 
an elastic member (item 424, figure 4a) configured to elastically support the manipulation part.
However, Muir, alone or combination, does not teach, suggest or make obvious a supporting bar entirely disposed outside the dust container and coupled to the manipulation part to guide a movement of the manipulation part as required by the claim, in combination with the additional elements of the claim. 

Claims 2-13 are allowable because they are dependent on claim 1. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723